Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention

     Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

In particular, in claims 3 and 6, Applicant claims the switching device activates the power supply of the electronic units “simultaneously” and recites various “pins” for the power supply, ground, etc. However, Applicant’s power supply pin and ground pin as well as coding pin are not directly linked to the same switch so it is not clear how the simultaneous action is activated. It appears, contrary to the recited claims, that the switching is not simultaneous. In fact, simultaneous switching appears to be in contradiction to at least fig.1a of applicant’s drawings, in which the secondary units do not have the same switching for power supply. It is therefore not clear which secondary devices applicant is referring to in the instant claim. Appropriate correction is required.  

Claim Objections
The concept of ID a position of an electronic unit on a vehicle including a central unit managing power supply of secondary units and switching the power supply of secondary units is well-known, e.g. c.f. US 2018/0065450, 2017/0129351, and 2015/0165871. 
However, the mechanics of main time counter for temporal correlation with actuation of power supply of secondary units by the switching device as well as the secondary time counter mechanics being actuated in temporal correlation with the power supply of the secondary unit integrated with the voltage internally supplying with power so the one measurement is representative of the position of all units is not considered with regards to managing power supply and position. 
As such, the prior art does not appear to consider the recited invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646